Citation Nr: 0218662	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  95-13 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.

This appeal arises from an August 1999 rating decision of 
the RO that granted service connection for PTSD and 
assigned a 50 percent rating, effective February 17, 1994.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as 
listed on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In cases such as this, where the 
claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, 
"staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of 
the appeal.

The veteran testified at a personal hearing before a 
hearing officer at the RO in June 1995.  A copy of the 
transcript of that hearing is of record.

In numerous statements, and in a November 2002 Appellant's 
Brief, the veteran asserted that he is unable to work due 
to the symptoms of his PTSD.  As it appears that the 
veteran is raising a claim of entitlement to 
unemployability benefits, this matter is referred to the 
RO for appropriate development.

When this case was previously before the Board, it was 
remanded for further development.  That development has 
been completed and the case is ready for adjudication. 


FINDINGS OF FACT

1. All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2. Prior to November 1996, the veteran's PTSD is manifested 
by symptoms productive of considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships;  severe impairment is not shown.

3. After November 1996, the veteran's PTSD is manifested 
primarily by continuous depression and longstanding 
suicidal ideation, with symptoms productive of 
occupational and social impairment with deficiencies in 
most areas; with difficulty in adapting to stressful 
circumstances, including work or a worklike setting, and 
inability to establish and maintain effective 
relationships. 

4. After November 1996, PTSD has not produced virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms, demonstrable inability to 
obtain or retain employment; or total occupational and 
social impairment in such symptoms as gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.


CONCLUSIONS OF LAW

1. The schedular criteria for an initial rating higher than 
50 percent for PTSD, prior to November 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 
2002); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996.

2. The schedular criteria for an increased rating of 70 
percent for PTSD, after November 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); ); 38 
C.F.R. §§ 4.7, 4.132, Code 9411, effective prior to 
November 7, 1996, and 4.130, Code 9411, effective as of 
November 7, 1996.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his May 1999 written argument, the veteran and his 
representative request service connection for dysthymia.  
Since service connection is already in effect for PTSD or 
a neuropsychiatric condition, the Board finds that the 
claim for service-connected for dysthymia has essentially 
been granted and that the issue is no longer a matter for 
VA adjudication or appellate consideration.  The Board 
will consider all neuropsychiatric symptoms as 
manifestations of the PTSD in the evaluation of this 
disorder.

Duty to Assist and Notify 

Pertinent to the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act 
and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be 
codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist under the VCAA.  In reaching this conclusion, the 
Board notes that the RO has collected all identified 
medical records.  The veteran was provided notice of the 
applicable laws and regulations in rating decisions, 
statement of the case, and supplemental statements of the 
case, and there is no indication in the record that there 
is any additional evidence that has not been associated 
with the claims file.  These documents notified him of 
what type of evidence it would help to obtain, what he 
needed to do to identify such evidence, and that VA would 
try to obtain it.

Thus the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to 
successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim 
at this time without another remand of the case to the RO 
for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Factual Background

The record reflects that the veteran served in Vietnam and 
was exposed to combat there.  He has been followed at the 
VA for PTSD, as well as several unrelated conditions.  The 
veteran underwent VA examination in August 1994.  It was 
noted that the veteran was seen for personality disorder 
in service.  He reported flashbacks, bad dreams, severe 
depression with suicidal thoughts, anxiety and 
restlessness, and irritability.  He denied hallucinations.  
Diagnosis was depressive disorder and his GAF was 
estimated at 60.  

A November 1994 letter from a VA examiner, issued in 
support of the veteran's claim, noted treatment of the 
veteran for over a year, for symptoms of PTSD and 
depression.  It was noted that the veteran experiences 
intrusive memories, flashbacks of Vietnam experiences, 
anger, and avoidance of things that may trigger memories 
of Vietnam.  It was also noted that his continuing 
depression (dysthymia), and longstanding suicidal ideation 
are PTSD-related effects resulting from his Vietnam 
experiences.

In a June 1995 hearing before a hearing officer at the RO, 
the veteran testified to the combat stressors experienced 
in Vietnam.  He also testified to alcoholism after 
Vietnam, and to psychiatric treatment with medications for 
his PTSD.  

VA outpatient progress notes from January 1994 through 
March 1996 also show treatment for PTSD and other 
unrelated conditions.

On VA examination in June 1998, the veteran reported 
combat stressors in Vietnam.  He had flashbacks, 
nightmares, insomnia, traumatic memories of friends dying, 
hypervigilance, and feelings of depression treated with 
medication.  He was noted as having an easy startle 
response, decreased concentration with tension and 
anxiety, difficulty in his marriage, and in getting close 
to other people.  The veteran was quite tearful at times.  
He was noted as working at that time doing clerical work 
for an insurance company, with difficulty.

On mental status examination, he was neatly dressed and 
holding a Bible that he took to the examination.  His 
affect was quite depressed and tearful at times; and 
behavior pleasant and cooperative.  Thought processes were 
goal directed.  He admitted chronic suicidal thoughts 
almost every day, but with no past history of suicide 
attempts.  He denied homicidal ideation, hallucinations, 
and insight and judgment were noted as fair.  Diagnosis 
was AXIS I, PTSD; AXIS II, none; AXIS III, Sarcoid with 
complications of heart and lungs, goiter, history of 
pulmonary emboles; AXIS IV, psychosocial stressors related 
to PTSD and medical problems: AXIS V, GAF 35 due to 
symptoms of PTSD.

By rating decision of August 1999, the RO granted service 
connection and assigned a 50 percent rating, effective 
from February 17, 1994.  The veteran filed a notice of 
disagreement in December 1999, and after the case was 
remanded in May 2000 for issuance of a statement of the 
case, perfected an appeal.

VA outpatient progress notes from January 1999 to January 
2001 show that the veteran was followed in 1999 at the VA 
Mental Health Clinic for his PTSD and depression.  VA 
Mental Health Clinic progress notes in January 1999, noted 
him as psychiatrically stable, and continuing to cope with 
chronic depression and suicidality.  In December 1999 
Brief Summary of Patient Progress, the staff psychiatrist 
noted that the veteran's main problem was chronic 
depression and suicidal ideation that is often intense.  
He was noted as psychiatrically stable, and benefiting 
from supportive visits and medication.  GAF scores were 
noted as 45 in July 1999, 48 in November 1999, 45 in 
February 2000, 40 in May 30, 2000, 43 in September 2000, 
and 45 in December 2000, when he was noted as alert, 
organized and reflective; denied current suicidal plans, 
with no evidence of psychotic thinking, and was 
cognitively stable.

On VA examination in January 2001, he had a depressed mood 
with significant lethargy, poor sleep, psychomotor 
agitation, anhedonia, poor concentration and constant 
although currently passive, suicidal ideation.  He denied 
homicidal ideation.  He denied hallucinations and 
delusions.  He had no symptoms consistent with panic 
disorder or obsessive-compulsive disorder.  The examiner 
noted that the veteran received medication and 
psychotherapy for his disorder, and refused to attend 
inpatient PTSD treatment.

The veteran reported that he stopped working in June 1999 
because of nervousness, significant emotional lability, 
trouble interacting with people in general and poor 
concentration.  He also reported that his symptoms of PTSD 
were becoming significantly worse since 1996 with more 
anxiety, more emotional lability or angry outbursts, poor 
sleep and significant anxiety.

Mental status examination revealed speech normal in tone, 
volume and rate, and he was calm and cooperative during 
the interview.  Mood was depressed and affect restricted.  
Thought processes were logical and goal-directed.  There 
was no active suicidal ideation or homicidal ideation, and 
he denied hallucinations and delusions.  Judgment and 
insight were noted as fair, and cognitive examination was 
intact.  Diagnosis was AXIS I, PTSD, major depressive 
disorder secondary to PTSD; AXIS II, no diagnosis; AXIS 
III, no diagnosis; AXIS IV, psychosocial stressor level is 
moderate to severe, patient has no job; AXIS V, GAF 35.  
The examiner noted that the veteran had very severe 
symptoms of PTSD and associated major depression which 
made it nearly impossible for him to obtain or maintain 
any type of employment at that time; he would have 
difficulty doing clerical work that requires a certain 
amount of concentration and a certain amount of 
interpersonal skills; and that his inability to relate to 
other people, increased nervousness and trouble 
concentrating made it difficult for him to accomplish this 
type of work.  VA outpatient notes from June 2000 to 
September 2001 showed consistent follow-up of PTSD and 
unrelated illnesses.  

On VA examination in January 2002, the physician noted 
that the veteran complained of PTSD, depression, suicidal 
thoughts constantly, and problems sleeping.  He expressed 
constant pre-occupation with suicide with plans, but would 
not reveal them to his doctor or to the examiner.  The 
veteran indicated his unwillingness to attend treatment 
because with such visits he gets depressed.  He was neatly 
groomed and casually dressed.  His speech was 
unremarkable, thinking organized and coherent, and he 
answered questions appropriately and gave a good history.  
His affect was noted as appropriate, and he described his 
mood as "under control now" but often being deeply 
depressed.  Objectively, his mood appeared mildly 
depressed.  He was alert and oriented.  The examiner noted 
an impression that the veteran was undergoing limited 
treatment for his conditions because of his own 
unwillingness, and that a determination of his ability to 
work could not be made at that time.  The veteran believed 
he could not work.  The diagnosis was major depression, 
recurrent, PTSD, with a GAF score of 49.  The veteran and 
his representative submitted an Appellant's Brief in 
November 2002 in support of his claim.


Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 U.S.C.A. § 5107; 38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern..  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following 
an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of 
service connection for that disability.  Id. at 126.  

Additionally, the Board considers all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they have been raised by the veteran.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected PTSD is currently rated as 
50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities (Rating Schedule) in effect prior to November 
1996.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there 
is severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected 
as to result in virtual isolation in the community and 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must 
be demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.

The regulations for the evaluation of mental disorders 
were revised, effective November 7, 1996.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). In 
this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the 
veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 1991) can be no earlier than the effective 
date of that change.  VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  
As such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

Under the revised general rating formula for the 
evaluation of mental disorders, 38 C.F.R. § 4.130, Code 
9411, effective November 7, 1996, PTSD will be rated as 
follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. -50 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked  irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.-70 percent.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.-100 percent

The medical evidence indicates that his psychiatric 
problems have been due primarily to PTSD, with associated 
major depression.  Under the circumstances, the Board will 
consider all of the veteran's psychiatric symptoms as 
attributable to the PTSD.

Considering the evidence under the old regulations, the 
Board finds that a rating higher than 50 percent is not 
more nearly approximated for the period prior to November 
7, 1996.  The evidence shows that the veteran had 
flashbacks, sweats, nightmares, sleep problems and 
recurring thoughts of Vietnam.  In his August 1994 VA 
examination severe depression was noted, suicidal 
thoughts, anxiety, restlessness and irritability, but the 
examiner stated that PTSD was not demonstrated.  However, 
longstanding suicidal ideation and depression were noted 
as PTSD-related in a social work report of November 1994.  
The Board finds that the evidence is in equipoise as to 
whether the veteran's symptoms reflected considerable 
impairment to warrant a 50 percent rating.  Giving the 
veteran the benefit of the doubt, the Board finds that 
prior to November 1996, the disability is appropriately 
rated as 50 percent disabling under the old regulations.

A higher, 70 percent, rating is not warranted.  Severe 
impairment of the ability to establish and maintain 
effective relationships are not shown, nor is there 
evidence that psychoneurotic symptoms are of such severity 
as to severely impair obtaining and retaining employment.  
The veteran was employed during this period as a file 
clerk. 

For the period from November 7, 1996, with application of 
the more favorable revised regulations, the Board finds 
that the veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, with 
difficulty in adapting to stressful circumstances 
including work or worklike setting, and inability to 
establish and maintain effective relationships, warranting 
a 70 percent evaluation.  

In this regard, the Board notes that a GAF of 31 to 40 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV), is 
indicative of major impairment in several areas, such as 
work, family relations, judgment, thinking or mood, 
depressed and unable to work; a GAF of 41 to 50 denotes 
serious symptoms such as suicidal ideation, severe 
obsessional rituals or any serious impairment in social 
occupational or school functioning, e.g. no friends, 
unable to keep a job.  

The veteran was noted in 1994 as having depression and 
longstanding suicidal ideation related to his PTSD.  In 
June 1998 VA examination, he was noted as working with 
difficulty.  Although his GAF was 35 in June 1998 and 
again in February 2001 VA examinations, denoting major 
impairment, the evidence shows that GAF scores are 
predominantly mostly in the 41 to 50 range in 1999, 2000, 
and 2002, showing serious symptoms such as suicidal 
ideation or serious impairment in social, occupational 
functioning.  Additionally, he was employed to June 1999, 
when he reportedly left because of his symptoms.  Thus , 
the overall picture of the veteran's PTSD is reflective of 
a 70 percent rating under the revised regulations.  
Although the revised regulations may have been more 
favorable to the veteran prior to November 1996, such a 
rating is not assignable prior to the effective date of 
the revised regulations, i.e. November 7, 1996.  See 
Karnas, supra.

A higher rating of 100 percent under either regulation is 
unwarranted, for the period from November 1996.  The 
evidence does not show that attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior, or that the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic code 9411, effective prior to Nov. 7, 1996.  
Neither does the evidence show total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Although the veteran asserts in testimony and statements 
that his PTSD has worsened, a January 2002 VA examination 
attributed the veteran's limited treatment of PTSD to his 
own unwillingness to attend treatment.  Although the 
veteran believed he could not work, demonstrable inability 
to work, or total occupational and social impairment have 
not been objectively shown.  His affect was noted as 
appropriate, he was alert, oriented, and described his 
mood as under control now.  Objectively he appeared mildly 
depressed, with suicidality with a GAF score of 49, 
providing a disability picture for which a 100 percent 
rating is unwarranted.

Accordingly, the Board concludes that a 70 percent 
schedular rating for the veteran's PTSD, and no higher, is 
warranted under the criteria of diagnostic code 9411, 
effective prior to or as of November 7, 1996, for the 
period after November 1996.  The preponderance of the 
evidence is against the assignment of a rating in excess 
of 70 percent, thus the benefit of the doubt doctrine is 
not for application with regard to this matter.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation greater than 50 percent for PTSD, 
prior to November 7, 1996, is denied.

An increased evaluation of 70 percent for PTSD from 
November 7, 1996, is granted, subject to the regulations 
applicable to the payment of VA monetary benefits


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

